DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed on 12/15/2021 has been entered and made of record.
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest the combination of elements, when viewed as a whole, recited in independent claims 1, 10 and 19.  In particular, the prior art of record does not specifically suggest the limitation(s) of: “receiving, by the cellular network management system, a service request from an external entity distinct from an entity operating the cellular network and cellular network management system, wherein: the service request defines a plurality of quality of service (QoS) parameters requested by the external entity; analyzing, by the cellular network management system, the cellular network model to determine that the cellular network has sufficient available resources to satisfy the plurality of QoS parameters of the service request; creating, by the cellular network management system, a cellular network access conditions package, wherein the cellular network access conditions package defines one or more conditions under which the external entity is eligible to utilize the cellular network; transmitting, by the cellular network management system, the cellular network access conditions package to the external entity; receiving, by the cellular network management system, acceptance of the cellular network access conditions package from the external entity”.  No prior art resulting from the new search could be found which could adequately teach or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250.  The examiner can normally be reached on M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476